09-01364-cgm        Doc 687      Filed 03/23/21 Entered 03/23/21 16:06:05            Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 SECURITIES INVESTOR PROTECTION
 CORPORATION,                                                        Adv. Pro. No. 08-01789 (CGM)

                         Plaintiff-Applicant,                        SIPA Liquidation

                  v.                                                 (Substantively Consolidated)

 BERNARD L. MADOFF INVESTMENT
 SECURITIES LLC,

                         Defendant.
 In re:

 BERNARD L. MADOFF,

                     Debtor.
 IRVING H. PICARD, Trustee for the Liquidation of
 Bernard L. Madoff Investment Securities LLC,
                                                                     Adv. Pro. No. 09-01364 (CGM)
                          Plaintiff,

                  v.

 HSBC BANK PLC, et al.,

                          Defendants.




                                   STIPULATION AND ORDER

          Irving H. Picard, as trustee (“Trustee”) for the liquidation of Bernard L. Madoff Investment

Securities LLC (“BLMIS”) under the Securities Investor Protection Act, 15 U.S.C. § 78aaa-lll

(“SIPA”), substantively consolidated with the chapter 7 estate of Bernard L. Madoff, and

defendant HSBC Securities Services (Luxembourg) S.A. (“HSSL”) (together, the “Parties”), by

and through their respective undersigned counsel, hereby stipulate and agree as follows:
09-01364-cgm       Doc 687       Filed 03/23/21 Entered 03/23/21 16:06:05          Main Document
                                             Pg 2 of 3



       WHEREAS, on November 16, 2020, the Trustee filed a motion seeking the issuance of a

Letter of Request requesting documents from HSSL, a Luxembourg entity (ECF No. 648) (the

“Motion”);

       WHEREAS, the Parties have agreed to adjourn the briefing schedule and hearing date to

allow the parties to continue to meet and confer on the Trustee’s request and attempt to resolve

any objections;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel that:

       1. The deadline to file an objection to the Motion is adjourned from March 24, 2021 to

             April 22, 2021;

       2. The deadline to file a reply is adjourned from April 16, 2021 to May 13, 2021;

       3. The hearing date for the Motion is scheduled for May 19, 2021; and

       4. This stipulation is without prejudice to the arguments of either HSSL or the Trustee,

             including but not limited to that the Court lacks personal jurisdiction over HSSL.




                               Remainder of Page Intentionally Left Bank
09-01364-cgm     Doc 687    Filed 03/23/21 Entered 03/23/21 16:06:05         Main Document
                                        Pg 3 of 3



Dated: March 22, 2021
       New York, New York



 /s/ Oren J. Warshavsky                     /s/ Nowell D. Bamberger
 BAKER & HOSTETLER LLP                      CLEARY GOTTLIEB STEEN &
 45 Rockefeller Plaza                       HAMILTON LLP
 New York, New York 10111                   Nowell D. Bamberger
 Telephone: (212) 589-4200                  (admitted pro hac vice)
 Facsimile: (212) 589-4201                  2112 Pennsylvania Avenue, N.W.
 David J. Sheehan                           Washington, D.C. 20037
 Email: dsheehan@bakerlaw.com               Telephone: (202) 974-1500
 Oren J. Warshavsky                         Facsimile: (202) 974-1999
 Email: owarshavsky@bakerlaw.com            Email: nbamberger@cgsh.com
 Michelle R. Usitalo
 Email: musitalo@bakerlaw.com               One Liberty Plaza
                                            New York, New York 10006
 Attorneys for Irving H. Picard, Trustee    Telephone: (212) 225-2000
 for the Substantively Consolidated SIPA    Facsimile: (212) 225-3999
 Liquidation of Bernard L. Madoff           Thomas J. Moloney
 Investment Securities LLC and the Estate   Email: tmoloney@cgsh.com
 of Bernard L. Madoff                       Joseph M. Kay
                                            Email: jkay@cgsh.com

                                            Attorneys for HSBC Securities Service
                                            (Luxembourg) S.A.




                                                          /s/ Cecelia G. Morris
                                                          _______________________
Dated: March 23, 2021                                     Hon. Cecelia G. Morris
Poughkeepsie, New York                                    Chief U.S. Bankruptcy Judge
